AMENDED JUDGMENT

AQUILINO, Senior Judge:
The court having entered judgment dismissing this action pursuant to its slip opinion 05-43, 29 CIT 373 (April 1, 2005); and the plaintiffs having interposed a motion for rehearing; and the court having granted that motion to the extent of vacation of the judgment of dismissal herein pending entry of final judgment in Court No. 01- 00955, a related action then sub nom. Co-Steel Raritan, Inc. et al. v. U.S. Int’l Trade Comm’n ; and the court in conjunction with the grant of plaintiffs’ motion having issued slip opinions 07-7, 31 CIT_(Jan. 17, 2007), and 07-165, 31 CIT_ (Nov. 8, 2007), remanding that related matter to the defendant International Trade Commission; and that defendant having filed the results of that remand, which have been affirmed by the court *325pursuant to its slip opinion 08-130, 32 CIT_(Nov. 25, 2008), sub nom. Gerdau Ameristeel U.S. Inc. et al. v. U.S. Int'l Trade Comm’n; and the intervenor-defendant Saarstahl AG in the above-encaptioned action having now interposed a motion for summary judgment pursuant to the court’s slip opinion 05-43 herein and the final judgment of affirmance entered in Court No. 01-00955 pursuant to slip opinion 08-130; and neither the plaintiffs nor the defendant or other intervenor-defendants having interposed any opposition to that motion; Now therefore, after due deliberation, it is
ORDERED that the motion of intervenor-defendant Saarstahl AG for summary judgment be, and it hereby is, granted; and it is further
ORDERED, ADJUDGED and DECREED that the judgment of dismissal of this action on April 1, 2005 be, and it hereby is, reinstated.